Citation Nr: 1025061	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In his May 2009 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in February 2010, the RO 
informed the Veteran of a Board hearing scheduled in March 2010.  
He failed to appear.  Accordingly, the hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the delay, a remand is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Service treatment reports are not available in this case.  In a 
February 2008 response, the National Personnel Records Center 
(NPRC) indicated that the Veteran's service treatment records are 
unavailable due to a fire.  The Board has considered the U.S. 
Court of Appeals for Veterans Claims (Court) statement in 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that:

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection of 
such evidence is heightened.

With this heightened duty in mind, the Board finds that 
additional development must be accomplished.  A statement dated 
in August 1989 shows that the Veteran receives Social Security 
benefits.  It is not clear when the initial benefits began or on 
what basis.  The Social Security Administration should be 
contacted for any relevant records.  

A statement from the Veteran dated in August 1989 shows that he 
sought medical care from Dr. J. McCaskill.  Another statement 
dated in January 1998 shows that he sought medical care from Dr. 
Michael Rissell and Contact Eye Care.  An attempt to obtain the 
medical records from these sources has not yet been made.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)



1.	 Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
benefits as well as the medical records 
relied upon concerning that claim, as 
applicable.

2.	 Obtain release forms from the Veteran in 
order to obtain the private medical records 
from Drs. McCaskill and Rissell and Contact 
Eye Care.  Follow all appropriate procedures 
under 38 C.F.R. § 3.159(c)(1)(2009).   

3.	Then, after undertaking any other 
additional development deemed necessary, 
such as a VA examination, readjudicate the 
Veteran's claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



